Citation Nr: 1705859	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-27 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased disability rating for diabetes mellitus, type II, with erectile dysfunction, diabetic retinopathy, and cataracts, currently evaluated as 20 percent disabling.

2. Entitlement to an increased initial rating for peripheral neuropathy of the right upper extremity, currently evaluated as 10 percent disabling.

3. Entitlement to an increased initial rating for peripheral neuropathy of the left upper extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Susan W. Saidel, Esq.

ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 
 
In a September 2013 rating decision, the RO determined that there was clear and unmistakable error (CUE) in its January 2009 rating decision.  Specifically, the RO determined that the Veteran's service-connected peripheral neuropathy of the right and left upper extremities should have been assigned 10 percent disability ratings, which were separate and apart from the disability rating assigned to the service-connected diabetes mellitus.  As this is not the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This matter was remanded in December 2015 for additional development.

In a July 2015 rating decision, the RO determined that the evidence of record warranted entitlement to a total disability rating based on individual unemployability (TDIU), effective August 2013.

The Veteran was scheduled to appear at the Philadelphia RO in October 2014 to have a videoconference hearing with a Veterans Law Judge.  The Veteran failed to appear for the hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. §20.704(d) (2016). 

The Board lastly notes that in 2009, the Veteran appointed Susan Saidel as his representative; Ms. Saidel was (and perhaps still is) affiliated with a legal clinic.  In May 2015, the Veteran attempted to appoint another attorney, Bryan Townsend, as his representative; Mr. Townsend is affiliated with the same legal clinic.  Unlike Ms. Saidel, however, Mr. Townsend is not accredited to represent appellants before VA.  Consequently, Ms. Saidel remains the Veteran's representative.  The Board notes in passing that Ms. Saidel did not identify Mr. Townsend even as an individual authorized to act under her authority in the Veteran's case. 


FINDINGS OF FACT

1. The Veteran does not require regulation of activities as part of medical management of diabetes mellitus.

2. The Veteran's peripheral neuropathy of the right upper extremity is characterized by mild incomplete paralysis of the median nerve.

3. The Veteran's peripheral neuropathy of the left upper extremity is characterized by mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, retinopathy, and cataracts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

2. The criteria for entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.119, Diagnostic Code 8515 (2016).

3. The criteria for entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.119, Diagnostic Code 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in August and September 2008.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file. The evidence of record includes VA medical records, VA examinations, and statements from the Veteran and his representative.  The April 2015 VA examination reports reflect that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a December 2014 decision, the Board remanded the claims for additional development.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The matter has been returned to the Board for appellate consideration.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision. There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  All pertinent due process requirements have been met. See 38 C.F.R. § 3.103.

II. Factual background

The relevant medical evidence of record consists of the Veteran's ongoing treatment with VA treatment providers, as well as reports of VA examinations conducted in September 2008, October 2011, August 2013, and April 2015.  The report of the September 2008 examination reflects that the Veteran reported episodes of ketoacidosis.  However, the physician noted that the Veteran's responses about ketoacidosis were inconsistent upon careful questioning.  The examiner further noted that although the Veteran has had occasional hypoglycemic episodes, he has not required hospitalization. The report documented the Veteran's statements that his last episode was the day of his cataract surgery in July 2008.  He noted that the Veteran followed a restricted diet, but that his activities were not restricted to maintain glycemic control.  Notwithstanding, the examiner indicated that the Veteran "needs to be extremely careful about the amount of activity he does each day and the amount of insulin that he programs his pump to deliver each day so as to avoid hypoglycemia."  The examiner diagnosed type I diabetes mellitus, mild diabetic retinopathy; peripheral neuropathy secondary to type I diabetes; and mild erectile dysfunction.  With regard to his diagnosis of type I diabetes, the examiner noted that he had reviewed the previous examiner notes and was in medical disagreement with the diagnosis of type II diabetes for the Veteran.

Treatment records dated in January 2010 noted that the Veteran had type I diabetes mellitus with labile control associated with fluctuating hyperglycemia and hypoglycemia.  

The report of the October 2011 examination reflected that the Veteran had "4 to 6 episodes of hypoglycemia per month, manifested by shakiness and diaphoresis, relieved by food, [but] not requiring the aid of a physician."  The examiner noted that the Veteran used insulin daily and followed a restricted diet.  However, he also noted that the Veteran's activities were not restricted to maintain glycemic control.  The Veteran was noted to be seen by a diabetic care provider every two months.  The examiner diagnosed type I diabetes mellitus with end-organ damage of: (1) diabetic retinopathy; (2) mild diabetic peripheral neuropathy; and (3) complete erectile dysfunction.

The report of the August 2013 examination reflects that the Veteran's diabetes was managed by restricted diet and one insulin injection per day.  The Veteran did not require regulation of activities as part of medical management of his diabetes.  The examiner noted that the Veteran visited his diabetic care provider less than two times per month, and had experienced no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  The examiner also noted no weight loss or loss of strength attributable to the Veteran's diabetes.  The Veteran was noted having diabetic peripheral neuropathy and retinopathy as recognized complications of diabetes mellitus. 

The medical evidence of record since the August 2013 examination suggested that the Veteran's diabetes mellitus symptomatology worsened.  Specifically, VA treatment records dated mid-August 2013 described the Veteran as having "long-standing type I diabetes mellitus with labile, erratic blood sugars associated with frequent and often severe episodes of hypoglycemia.  It was further noted that the Veteran "was [previously] on an insulin pump, but we stopped it last year because he continued to have frequent, severe and potentially life-threatening hypoglycemia while using the insulin pump."  A review of the glucometer revealed blood glucose levels that were erratic in timing and values.  The physician also noted that in the previous month the Veteran's blood glucose levels dropped to 33; however, the physician was uncertain about the trigger.  A separate August 2013 VA treatment record noted that the Veteran experienced polyuria, polydipsia, and confusion as a result of his diabetes mellitus.  Additionally, in yet another August 2013 VA treatment record, it was noted that the Veteran suffered from historical tremors possibly secondary to hypoglycemia and hyperthyroidism with a history of poorly controlled type I, diabetes mellitus.

VA treatment records dated in December 2014 indicated that the Veteran has had "longstanding, difficult to control, type I diabetes mellitus."  The physician documented the Veteran's reports of especially labile and erratic blood sugar and severe, symptomatic hypoglycemic episodes.  The Veteran denied that excessive activity was responsible for his glucose fluctuation.  A Report of Hospitalization, dated in January 2015, verified that the Veteran was hospitalized for a hyperglycemic episode in early January.  Subsequent VA treatment records dated late January 2015 documented the Veteran's report that his "symptomatic hypoglycemic episodes," had been "less frequent or non-existent," despite the continued labile and erratic blood sugar.

Following a Board remand, the Veteran was again provided a VA endocrinological examination in April 2015.  At that time, the examiner noted that there is no official diagnosis of diabetes mellitus, type I; rather, he diagnosed the Veteran with diabetes mellitus, type II.  The examiner noted that the Veteran continues to maintain a restricted diet and take oral hypoglycemic medication in addition to insulin which is taken more than once daily.  He noted that the Veteran does not require regulation of activities as part of the medical management of diabetes mellitus.  He noted that there was no history of hospitalization in the past year for ketoacidosis or for hypoglycemic reactions, and that the Veteran visited his diabetic care provider less than two times per month.  He further noted that the Veteran did not have any unintentional weight loss or loss of strength attributable to diabetes mellitus.  The examiner confirmed that the Veteran experienced erectile dysfunction, peripheral neuropathy, and visual complications.  Veteran's blood pressure and cardiorespiratory examination were "normal."  The scrotum, penis, testicles, and epididymis were "normal."  No penile deformity was noted.  

The Veteran was also provided a VA diabetic sensory-motor peripheral neuropathy examination in April 2015.  At that time, the examiner confirmed the diagnosis of bilateral peripheral neuropathy.  He noted that the Veteran continued to experience neuropathy symptoms in the upper extremities, including numbness of the hands, burning pain in the hands and fingers (described as 2-6/10 pain).  The Veteran reported that it was difficult to perform fine work and/or drive a vehicle due to the burning pain and numbness.  Except for mild intermittent pain, mild paresthesias and/or dysesthesias in the hands and fingers, and decreased vibration sensation, the neurological examinations were normal.  Specifically, muscle strength and reflexes were all normal.  There is no objective evidence of atrophy.  The examiner opined that the Veteran's upper extremity diabetic peripheral neuropathy manifested as mild, incomplete paralysis of the median nerve.  The examiner also noted that the Veteran's diabetic peripheral neuropathy impacted the Veteran's ability to work.


III. Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).


A.  Diabetes mellitus

The Veteran's diabetes is currently rated as 20 percent disabling under Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is assigned when diabetes requires either insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes that requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (providing that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.

Competent medical evidence is required to establish "regulation of activities," namely, prescribed avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

As a preliminary matter, the Board recognizes the inconsistent diagnoses of diabetes type I versus type II.  The Veteran is currently service connected for diabetes mellitus, type II.  To that extent, the Board notes that any inconsistency regarding the specific diagnosis for diabetes mellitus is harmless for rating purposes because Diagnostic Code 7913 does not differentiate between the two.  

Upon review of the evidence of record, the Board finds that an increased disability rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus is not warranted.  The evidence in this case reflects that the Veteran requires both insulin and a restricted diet, but does not require regulation of activities to maintain glycemic control.  The Board recognizes that the September 2008 examiner indicated that the Veteran "needs to be extremely careful about the amount of activity he does each day and the amount of insulin that he programs his pump to deliver each day so as to avoid hypoglycemia."  However, the examiner also unambiguously stated that the Veteran's activities are not restricted to maintain glycemic control.  The Board does not find these statements to be inconsistent.  Rather, the Board finds the former to be a general precautionary statement as opposed to a prescribed avoidance of strenuous occupational and recreational activities.  Moreover, subsequent examinations in October 2011, August 2013, and April 2015 all unambiguously indicate that the Veteran does not require regulation of activities to maintain glycemic control.  Accordingly, one of the required three criteria listed in the 40 percent rating have not been met.

In light of the findings of the VA examiners, the Board finds that, for the entirety of the appeal period, the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction, retinopathy, and cataracts, more nearly approximates a 20 percent disability rating.  In so concluding, the Board finds particularly persuasive the consistent notation that the Veteran does not require regulation of activities as a result of his diabetes mellitus in the previous four VA examinations.  Given the successive nature of the rating criteria for diabetes and that one of the three criteria listed in the 40 percent rating have not been met, further evaluation for each higher rating is unnecessary.

The Veteran has not contended, and the weight of the evidence does not otherwise show, that he is entitled to separate compensable rating for erectile dysfunction, diabetic retinopathy, or cataracts. As noted above, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119.  

The report of the August 2013 examination reflects that the Veteran was diagnosed with erectile dysfunction.  In April 2015, the Veteran underwent another VA reproductive system examination.  At that time, the examiner confirmed the diagnosis of erectile dysfunction attributable to the Veteran's service-connected diabetes mellitus.  The examiner noted that the Veteran is unable to achieve an erection sufficient for penetration and ejaculation without medication.  Upon physical examination, the examiner noted that penis, testes, epididymis, and prostrate all presented "normal."  No penile deformity was noted.

In April 2015, the Veteran also underwent a VA eye examination.  At that time, the examiner diagnosed the Veteran with glaucoma, pseudophakia bilaterally, and diabetic retinopathy. He noted that the Veteran has a long standing history of bilateral diabetic retinopathy and macular edema in the left eye.  Visual acuity was noted as 20/40 bilaterally.  His pupils were found to be round and reactive to light.  No astigmatism or diplopia was noted.  No visual field defects were noted.  The examiner noted that the diabetic retinopathy, including mild macular edema was responsible for the mild decrease in vision in the left eye.  There is no decrease, however, in the right eye.  The examiner also noted that the Veteran has not had any incapacitating episodes attributable to any eye condition in the past 12 months.  Likewise, a June 2015 VA eye examination revealed similar findings.  Specifically, the Veteran's visual acuity remained 20/40 bilaterally.

In this case, the weight of the evidence is against a separate compensable rating for erectile dysfunction.  Under Diagnostic Code 7522, a single (and maximum) 20 percent disability rating is provided for penis deformity with loss of erectile power.  Because the evidence shows loss of erectile power with no penis deformity, the Board finds that a separate, compensable rating is not warranted for erectile dysfunction.  

The weight of the evidence is also against a separate compensable rating for diabetic retinopathy or cataracts.  Diabetic retinopathy is rated under 38 
C.F.R. § 4.79, Diagnostic Code 6006, which directs that eye disabilities are to be rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  Under Diagnostic Code 6027 for cataracts, post-operative cataracts, which is the case here, is rated based on either visual impairment, if a replacement lens is present (pseudophakia), or on aphakia, if there is no replacement lens.  Throughout the rating period, the evidence demonstrates visual acuity of 20/40 or better with no incapacitating episodes during the past 12 months, which is consistent with a noncompensable (i.e., 0 percent) schedular rating.  For these reasons, the Board finds that a separate compensable rating for diabetic retinopathy or cataracts is not warranted.

B.  Peripheral Neuropathy of Upper Extremities

The Veteran's service-connected peripheral neuropathy of the right and left upper extremity is each currently rated at 10 percent disabling under Diagnostic Code 8515 for paralysis of the median nerve.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8515, complete paralysis of the median nerve will be assigned a 70 percent rating for the major side and a 60 percent rating for the minor side.  This requires evidence of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, the index and middle fingers remain extended; cannot flex the distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to the palm; flexion of the wrist weakened; pain with trophic disturbances.  Severe incomplete paralysis of the median nerve warrants a 50 percent rating for the major side and a 40 percent rating for the minor side.  Moderate incomplete paralysis warrants a 30 percent rating for the major side and a 20 percent rating for the minor side.  Mild incomplete paralysis warrants a 10 percent rating for both sides.  Id.

The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Review of the VA examinations and treatment records show that the Veteran's peripheral neuropathy in his upper extremities is manifested by mild incomplete paralysis of the median nerve.  The Veteran reports experiencing intermittent numbness, tingling, and pain in his hands and fingers.  Objectively, however, he does not experience any weakness or other indicia of more than mild paralysis in either extremity.  The April 2015 examiner specifically noted the absence of any weakness in those extremities, with no evidence of atrophy, and full muscle strength present.  The examiner also noted the absence of other neurologic impairment.  Nor does the other evidence of record demonstrate any weakness in the upper extremities.  In light of the above, the Board finds that the Veteran's symptoms are primarily sensory with no corresponding loss of muscle strength or function.  In other words, the preponderance of evidence is against a finding that the disabilities of the upper extremities are anything more than mild in nature.  Here, the rating must be for mild incomplete paralysis of the median nerve for each upper extremity.  Accordingly, the Board finds that the current ratings for the left and right upper extremity adequately reflect the Veteran's current impairment due to the service-connected peripheral neuropathy.

Extraschedular Rating

The Board has further considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Where, as here, those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the 20 percent schedular rating under Diagnostic Code 7913 for diabetes mellitus.  For the entire rating period, diabetes mellitus was managed with insulin or an oral hypoglycemic agent, and a restricted diet with no regulation of activities.  The schedular criteria under Diagnostic Code 7913 for diabetes mellitus consider the treatment required for management of diabetes mellitus at various levels of severity and/or impairment.  The schedular criteria specifically provide for a 20 percent rating for diabetes mellitus managed with insulin (or an oral hypoglycemic agent) and a restricted diet; therefore, the symptoms and/or manifestations and functional impairments of diabetes mellitus demonstrated in this case are fully contemplated in the schedular criteria for the 20 percent schedular rating for the rating period.

The Veteran's difficulty monitoring and controlling blood glucose levels with periodic hypoglycemic episodes is analogous to, like, and part of the management of diabetes mellitus through use of insulin and a restricted diet, which is contemplated by the 20 percent schedular rating.  The difficulty with driving due to diabetes mellitus, and vision difficulty (e.g., retinal hemorrhage and blurred vision) due to diabetic retinopathy and cataracts, are complications also fully contemplated by the 20 percent schedular rating, in that the complications may be separately compensable if they meet the respective criteria.  

As explained above, because manifestations of erectile dysfunction, diabetic retinopathy, and cataracts are noncompensable under Diagnostic Codes 7522, 6006, and 6027, respectively, they are considered part of the diabetic process and are contemplated in the 20 percent schedular rating.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, specifically, complications attributable to diabetes mellitus, and provide for higher ratings for more severe symptoms if such develop in the future.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for diabetes mellitus.

Next, the Board does not find any symptoms or functional impairment that is not already encompassed by the 10 percent schedular rating under Diagnostic Code 8515 for peripheral neuropathy of each upper extremity.  The Veteran's complaints of sensory symptoms regarding his peripheral neuropathy (i.e., numbness, tingling, and pain in the hands and fingers) are contemplated in the rating criteria, specifically, the various levels of severity and/or impairment.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for peripheral neuropathy.  


ORDER

Entitlement to an increased disability rating for diabetes mellitus, type II, with erectile dysfunction and diabetic retinopathy, in excess of 20 percent is denied.

Entitlement to an increased initial rating for peripheral neuropathy of the right upper extremity in excess of 10 percent is denied.

Entitlement to an increased initial rating for peripheral neuropathy of the left upper extremity in excess of 10 percent is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


